DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Amendment filed March 28, 2022.
	Claims 1-15 and 17-20 are pending.  Claim 16 is canceled.  Claims 1, 9, 14 and 17 are amended.  Claims 1, 9 and 14 are independent.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 received on May 28, 2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baraskar et al. (U.S. 2020/0211663; hereinafter “Baraskar”).
	Regarding independent claim 1, Baraskar discloses a method of operating (Figs. 11A-11H) a memory device (Fig. 1), comprising:
	applying a program voltage to a word line that is coupled to a plurality of memory cells (Fig. 11A: step 1100);
	performing a bit line pre-charged operation by setting electric potential of a plurality of bit lines, coupled to the plurality of memory cells, to a predetermined level (Fig. 11C: steps 1122-1123); and
	performing a bit line discharge operation by applying a different level of a program enable voltage to each of the plurality of bit lines at a different time point while the program voltage is applied to the word line according to a target program state of each of the plurality of memory cells (Fig. 11D: steps 1142-1143).
	Regarding claim 2, Baraskar discloses wherein the bit line pre-charge operation comprises applying the program enable voltage or a program inhibit voltage to the plurality of bit lines based on the target program state (Fig. 11C: steps 1122-1123).
	Regarding claim 3, Baraskar discloses wherein the bit line pre-charge operation comprises applying the program enable voltage to a bit line that is coupled to a memory cell of which the target program state is a higher program state (Fig. 11C: step 1123).
	Regarding claim 4, Baraskar discloses wherein the bit line pre-charge operation comprises applying the program inhibit voltage to a bit line that is coupled to a memory cell of which the target program state is a program state other than a highest program state (Fig. 11C: step 1122 and step 1126).
	Regarding claim 5, Baraskar discloses wherein the program inhibit voltage is a power supply voltage (“program-inhibit voltage (2V),” see page 6, par. 0111), and wherein the program enable voltage is lower than the program inhibit voltage (“program-enable voltage (0V),” see page 6, par. 0111).
	Regarding claim 6, Baraskar discloses wherein the bit line discharge operation comprises, before applying the program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state, applying the program enable voltage to a second bit line that is coupled to a cell to be programmed to a second program state which is higher than the first program state (Fig. 23A, see also page 12, par. 0182-0183).
	Regarding claim 7, Baraskar discloses applying a ground voltage to the word line (Fig. 23A: Vwl_sel = 0V at t0 and after t6).
	Regarding claim 8, Baraskar discloses wherein the bit line discharge operation comprises, during an entirety or some portion of a period in which electric potential of the word line is discharged to a ground voltage, applying the program enable voltage to a bit line that is coupled to a memory cell of which the target program state is lower than a reference program state (Fig. 23A: for some portion of a period starting the discharging of the selected word line at t6, lower program enable voltage are applied to a bit line coupled to a memory cell).
	Regarding independent claim 9, Baraskar discloses a method of operating (Figs. 11A-11H) a memory device (Fig. 1), comprising:
	applying a program voltage to a word line that is coupled to a plurality of memory cells (Fig. 11A: step 1100);
	performing a bit line pre-charge operation by setting electrical potential of a plurality of bit lines, coupled to the plurality of memory cells, to a predetermined level (Fig. 11C: steps 1122); and
	performing a bit line discharge operation by applying program enable voltages to the plurality of bit lines while the program voltage is applied to the word line (Fig. 11D: steps 1123, 1127 and 1142-1143),
	wherein the program enable voltages have different levels or the program enable voltages are applied to the plurality of bit lines at different time points according to target program states of the plurality of memory cells (Fig. 11D: steps 1123, 1127 and 1142-1143, see also Fig. 23A).
	Regarding claim 10, Baraskar discloses wherein the bit line discharge operation comprises applying an identical program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state (Fig. 11C: step 1123 and 1127),
	wherein the second program state is higher than the first program state, and wherein the program enable voltage is applied to the second bit line before being applied to the first bit line (see pages 12-13, par. 0188-0189).
Regarding claim 11, Baraskar discloses wherein the bit line pre-charge operation comprises applying the program enable voltages or a program inhibit voltage to the plurality of bit lines based on the target program state (Fig. 11C: steps 1122).
Regarding claim 13, Baraskar discloses applying a ground voltage to the word line (Fig. 23A: Vwl_sel = 0V at t0 and after t6).
Regarding independent claim 14, Baraskar discloses a memory device (Fig. 1) comprising:
a memory cell array including a plurality of memory cells; (Fig. 1: 126)
a peripheral circuit (Fig. 124, 128 and 132) configured to program each of the plurality of memory cells to a target program state among a plurality of program states (see Abstract); and
a control logic (Fig. 1: 110 and 122) configured to control the peripheral circuit (Fig. 124, 128 and 132) to apply a program voltage to a word line that is coupled to the plurality of memory cells (Fig. 11A: step 1100) and perform a bit line discharge operation by applying program enable voltages to a plurality of bit lines that are coupled to the plurality of memory cells while the program voltage is applied to the word line (Fig. 11D: steps 1123, 1127 and 1142-1143),
wherein the program enable voltages have different levels or the program enable voltages are applied to the plurality of bit lines at different timings according to target program state of the plurality of memory cells (Fig. 11D: steps 1123, 1127 and 1142-1143, see also Fig. 23A).
Regarding claim 15, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to apply an identical program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state (Fig. 11C: step 1123 and 1127),
wherein the second program state is higher than the first program state, and wherein the program enable voltage is applied to the second bit line before being applied to the first bit line (see pages 12-13, par. 0188-0189).
Regarding claim 17, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to simultaneously apply the program enable voltage to a first bit line that is coupled to a cell to be programmed to a first program state and a second bit line that is coupled to a cell to be programmed to a second program state (Fig. 23A),
wherein the second program state is higher than the first program state, and wherein a level of the program enable voltage to be applied to the second bit line is lower than a level of the program enable voltage to be applied to the first bit line (see page 12, par. 0183).
Regarding claim 18, Baraskar discloses wherein the control logic (Fig. 1: 110 and 122) controls the peripheral circuit (Fig. 124, 128 and 132) to perform a bit line pre-charge operation, prior to the bit line discharge operation, by applying the program enable voltages or a program inhibit voltage to the plurality of bit lines based on the target program states (Fig. 11C: steps 1122).
Regarding claim 19, Baraskar discloses wherein the control logic controls the peripheral circuit to apply the program inhibit voltage to a bit line that is coupled to a memory cell of which the target program state is a program state other than a highest program state (Fig. 11C: step 1122 and step 1126).
Regarding claim 20, Baraskar discloses wherein the program inhibit voltage is a power supply voltage (“program-inhibit voltage (2V),” see page 6, par. 0111), and wherein each of the program enable voltage is lower than the program inhibit voltage (“program-enable voltage (0V),” see page 6, par. 0111).
Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/           Primary Examiner, Art Unit 2825